DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant’s election of Species 1 and claims 1-3, 8, 14, 15, 16-18, 21 and 23-26 in the reply filed on 09/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 14-15 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BYUN et al. 20190006442 (BYUN).

    PNG
    media_image1.png
    473
    724
    media_image1.png
    Greyscale

Regarding claim 1, figs. 1 and 5 of Byun discloses a display device, comprising: 
a substrate 100 including a display area DA and a non-display area PA; 
a light-emitting element 200 disposed in the display area; 
an encapsulation layer 400 covering the light-emitting element; 
a driving unit (elements 80, 20, 40, 41, 21, 31, 60, 70 combination outside of DA forms a driving unit – see fig. 1) disposed in the non-display area; 
a dam (each of 340/350) surrounding the display area and overlapping the driving unit; and 
a shielding layer (layer 72(b-a) shield lower layer from top layer), overlapping the driving unit.


Regarding claim 2, fig. 5 of Byun discloses wherein the driving unit includes a driving circuit including a transistor 20 and a driver signal line for transmitting a signal to the driving circuit (see fig. 1), and the shielding layer covers at least a portion of the driving circuit (see fig. 5 above)

Regarding claim 3, fig. 5 of Byun discloses further comprising: an inorganic insulating layer 105 disposed on the transistor; and an organic insulating layer 111 disposed on the inorganic insulating layer, and the shielding layer is in contact with the organic insulating layer where the shielding layer overlaps the driving circuit and is not in contact with the inorganic insulating layer 105 where the shielding layer overlaps the driving circuit.

Regarding claim 8, fig. 5 of Byun discloses wherein the light-emitting element includes a first electrode 210, an emission layer 220 disposed on the first electrode, and a second electrode 230 disposed on the emission layer, and the shielding layer 72 includes a same material (conductive material) as the first electrode or the second electrode.

 Regarding claim 14, figs. 1 and 5 of Byun discloses wherein the driving unit is integrated in the non-display arena.

Regarding claim 15, fig. 5 of , further comprising: a common voltage line (SL/DL or portion of 230 extension between PA/DA) disposed between the driving unit and the display area.

Regarding claim 23, figs. 1 and 5 of Byun disclose a display device, comprising: 
a substrate including a display area and a non-display area; 
a light-emitting element disposed in the display area; 
a driving circuit 20 disposed in the non-display area; 
driving lines 71 (power supply line) connected to the driving circuit, the driving lines disposed in the non-display area; 
a dam (340/350) disposed in the non-display area and overlapping the lines; and 
a shielding layer (layer 72(b-a)) overlapping the driving circuit.

Regarding claim 24, figs. 1 and 5 of Byun discloses wherein the dam surrounds the display area.

Regarding claim 25, fig. 5 of Byun discloses further comprising an encapsulating layer 400 covering the light-emitting element and extending to the non-display area, wherein the encapsulating layer (see 430/410) is disposed between the dam and the driving circuit.

Regarding claim 26, fig. 5 of Byun discloses wherein the shielding layer is connected to a common voltage line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of CHOI et al. 20180047800.
Regarding claim 16, figs. 1 and 5 of Byun discloses a display device, comprising: 
a first substrate 100 including a display area DA and a non-display area PA; 
a light-emitting element 200 disposed in the display area; 
an encapsulation layer 400 covering the light-emitting element and the display area and including at least one inorganic layer 410 and at least one organic layer;
a driving unit disposed in the non-display area; 
a dam (350 or 340) overlapping the driving unit; 
a shielding layer (layer 72(b-a)) overlapping the driving unit.

Byun does not disclose a second substrate disposed on the encapsulation layer; and a sealing member bonding the first substrate and the second substrate.



    PNG
    media_image2.png
    463
    684
    media_image2.png
    Greyscale

However, fig. 4B of Choi discloses a display device comprising a first substrate BS1 and a second substrate WA disposed on an encapsulation layer TFE; and a sealing member CL bonding the first substrate and the second substrate in order to form a cover window to protect the display device from an external impact, a scratch, and the like.
In view of such teaching, it would have been obvious to form a device of Byun further comprising a second substrate disposed on the encapsulation layer; and a sealing member bonding the first substrate and the second substrate such as taught by Park in order to form a cover window to protect the display device from an external impact, a scratch, and the like.

Regarding claim 17, fig. 5 of Byun discloses wherein the driving unit includes a driving circuit including a transistor and a driver control line for transmitting a control signal to the driving circuit, and the shielding layer covers at least a portion of the driving circuit.

Regarding claim 18 (see rejection of claim 3 above), fig. 5 of Byun discloses wherein an inorganic insulating layer is disposed on the transistor, an organic insulating layer is disposed on the inorganic insulating layer, and the shielding layer is in contact with the organic insulating layer where the shielding layer overlaps the driving circuit and is not in contact with the inorganic insulating layer where the shielding layer overlaps the driving circuit.

Regarding claim 21, fig. 4B of Choi discloses wherein a color filter is disposed on the second substrate and includes at least one of a quantum dot and a phosphor.
As such it would have been obvious to form a device of Byun and Choi further comprising wherein a color filter is disposed on the second substrate and includes at least one of a quantum dot and a phosphor such as taught by Choi in order to cause colored light to be output from the plurality of device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829